Citation Nr: 0731741	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  03-34 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to an effective date earlier than January 4, 
2000, for the grant of service connection for Meniere's 
disease with hearing loss and tinnitus.  

2. Entitlement to an initial rating higher than 30 percent 
for Meniere's disease with hearing loss and tinnitus.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1986 to October 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a August 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which granted service connection for Meniere's 
disease, and assigned a 30 percent rating, effective January 
4, 2000.  In a July 2002 rating decision, the RO determined 
that hearing loss and tinnitus were symptoms of, and thus 
rated with, Meniere's disease.  The veteran appealed the 
rating assignment and effective date.  

The veteran requested a hearing before a Veterans Law Judge, 
but he did not appear for his scheduled hearing in May 2007.  
Subsequently, the veteran submitted additional evidence to 
the Board in the form of a copy of a decision of the Social 
Security Administration, which was accompanied by a waiver of 
RO initial review of this evidence, in accordance with 38 
C.F.R. § 20.1304.


FINDINGS OF FACT

1. In a January 1994 rating decision, the RO denied service 
connection for bilateral hearing loss and tinnitus and 
notified the veteran of the decision and of his appellate 
rights in a letter sent to him in January 1994; he did not 
appeal the decision.

2. A claim of entitlement to service connection for Meniere's 
disease was initially received by the RO on January 4, 2000, 
and in an August 2001 rating decision, the RO granted service 
connection for Meniere's disease, effective January 4, 2000.  




3. An application to reopen the claim of entitlement to 
service connection for hearing loss and tinnitus, as part of 
Meniere's disease, was received by the RO in August 2001, and 
in a July 2002 rating decision, the RO granted service 
connection for hearing loss and tinnitus as symptoms of 
Meniere's disease, effective January 4, 2000.

4. Since the effective date of service connection, the 
veteran's Meniere's disease with hearing loss and tinnitus is 
productive of episodes of vertigo with nausea, recurrent 
tinnitus, and bilateral hearing loss manifested by no more 
than auditory acuity level III in the left ear and auditory 
acuity level I in the right ear; there is no objective 
evidence of a cerebellar gait or occasional staggering 
related to the disease.  


CONCLUSIONS OF LAW

1. The January 1994 RO rating decision, which denied the 
veteran's claim of entitlement to service connection for 
hearing loss and tinnitus, is final. 38 U.S.C.A. § 7105(c) 
(West 1991 and 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1993, 2007).

2. An effective date for the grant of service connection for 
Meniere's disease with hearing loss and tinnitus earlier than 
January 4, 2000, the date of receipt of an initial claim of 
service connection for Meniere's disease, is not warranted. 
38 U.S.C.A. §§ 5110(a), 7104, 7105 (West 2002); 38 C.F.R. § 
3.400(q)(r) (2007).

3. The criteria for a rating higher than 30 percent for 
Meniere's disease with hearing loss and tinnitus have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100, 6204, 
6205, 6260 (2007).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Regarding the earlier effective date claim, the RO provided 
the veteran with pre-adjudication, substantial content-
complying VCAA notice on the underlying claim of service 
connection for Meniere's disease by letter, dated in January 
2001.  Where, as here, service connection for Meniere's 
disease has been granted and a disability rating and 
effective date have been assigned, the claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
for Meniere's disease has been substantiated, the filing of a 
notice of disagreement with the RO's decision does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for an 
earlier effective date for the award of service connection 
for Meniere's disease with hearing loss and tinnitus or the 
claim for increase.  Dingess, 19 Vet. App. 473.  


As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable).  

To the extent that the degree of disability was assignable 
came after the initial adjudication, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  At this stage of the appeal, when 
the veteran already has notice of the rating criteria, there 
is no reasonable possibility that further notice of the exact 
same information would aid in substantiating the claim. 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).  Any deficiency as to VCAA 
compliance regarding the degree of disability has not 
affected the essential fairness of the adjudication of the 
claim, rebutting the presumption of prejudicial error as to 
the timing error in the VCAA notice.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A.§ 5103A (a), 
(b) and (c).  

The veteran was afforded the opportunity for a personal 
hearing, but he failed to appear for a hearing scheduled for 
May 2005.  The RO has obtained the veteran's VA medical 
evidence, private medical records of C.S., M.D., dated from 
1997 to 2001, and records from the Social Security 
Administration.  The veteran himself has also submitted 
private medical records of C.S., M.D., and a copy of a 
decision of the Social Security Administration, dated in July 
2007.  The veteran has not identified any additionally 
available evidence for consideration in his appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim for increase.  38 U.S.C.A.§ 
5103A(d).  The veteran was afforded VA examinations in 
October 2000, June 2001, March 2004, July 2004, and January 
2005, specifically to evaluate the nature and severity of the 
veteran's ear disability.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Earlier Effective Date

Factual Background

The veteran claims that the effective date of the grant of 
Meniere's disease with hearing loss and tinnitus should be 
prior to January 4, 2000, the date that the RO assigned.  He 
asserts that the effective date should be the date of his 
discharge from service in October 1992.  

In a prior rating decision of the RO in January 1994, the 
veteran's claim of service connection for hearing loss and 
tinnitus was denied.  The veteran was notified of this 
decision and of his appellate rights in a timely manner, but 
he did not appeal them.  

In an August 1997 statement, the veteran attempted to reopen 
the claim of service connection for hearing loss and 
tinnitus.  In a letter to the veteran later that month, the 
RO informed him that new and material evidence to reopen the 
claim was required. 

On January 4, 2000, the RO received the veteran's claim of 
service connection for Meniere's disease.  The RO, in an 
August 2001 rating decision, granted the veteran's claim of 
service connection for Meniere's disease, and assigned a 30 
percent rating, effective January 4, 2000, the date of RO 
receipt of the claim.  

Also in August 2001, the RO received the veteran's 
application to reopen a claim of service connection for 
hearing loss and tinnitus.  The veteran asserted that these 
disabilities were a result of his Meniere's disease.  In a 
July 2002 rating decision, the RO granted service connection 
for hearing loss and tinnitus, as symptoms of Meniere's 
disease, and incorporated them with the 30 percent rating for 
Meniere's disease, effective January 4, 2000.

Legal Criteria

The effective date for a grant of service connection is the 
day following the date of separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service.  Otherwise, it is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 
3.400(b).  The effective date of service connection based on 
a reopened claim is the date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).

Analysis

As for the award of service connection for Meniere's disease, 
the RO assigned the earliest date allowed by VA law, that is, 
the date of receipt of the claim on January 4, 2000, which is 
more than one year after separation from service.  

The veteran was separated from active duty in October 1992, 
and his initial compensation claim relative to Meniere's 
disease was received by the RO on January 4, 2000.  There is 
no evidence of record to show that there was any 
communication from the veteran or his representative 
indicating an intent to apply for service connection for 
Meniere's disease, constituting a pending claim, prior to 
January 4, 2000.  38 C.F.R. § 3.155.  

The file discloses no earlier formal or informal claim for 
this particular benefit.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 
3.151, 3.155; Crawford v. Brown, 5 Vet. App. 33 (1993).

As for the award of service connection for hearing loss and 
tinnitus, as symptoms of Meniere's disease, again the RO 
assigned the earliest date allowed by VA law, that is, the 
date of receipt of the reopened claim on January 4, 2000.  As 
the veteran did not appeal the January 1994 rating decision, 
which denied service connection for hearing loss and 
tinnitus, the January 1994 RO decision is considered final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a).  In connection with the instant 
appeal, the veteran's representative in August 2007 argued 
clear and unmistakable error in the prior final rating 
decision.  The representative asserted that in conjunction 
with the January 1994 rating decision the veteran was not 
afforded audiological testing.  The record shows that a VA 
audiological examination was conducted in December 1992 and 
the findings were considered in the rating decision of 
January 1994.  For this reason, there is no factual basis for 
the alleged claim of clear and unmistakable error.  

Inasmuch as the January 1994 RO decision is final, the 
effective date of the grant of service connection for hearing 
loss and tinnitus must be determined in relation to a 
subsequent reopened claim supported by new and material 
evidence.  A final decision can be reopened upon the 
submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

After the RO's last final disallowance of the claim in 
January 1994, the next application to reopen the claim for 
service connection for hearing loss and tinnitus was received 
from the veteran in August 1997, but the veteran did not 
submit any evidence after the RO informed him that to reopen 
his claim new and material evidence must be presented.  
Following that, on January 4, 2000, the veteran's application 
to reopen his claim was received by the RO, and based on new 
and material evidence received since the final January 1994 
RO decision, the RO in a July 2002 rating decision reopened 
the claim, effective on January 4, 2000.  

The RO assigned the earliest effective date legally permitted 
in this case for the grant of service connection for hearing 
loss and tinnitus, and no earlier effective date is permitted 
by law in this case.  For the foregoing reasons, January 4, 
2000 is the correct effective date for the award of service 
connection for hearing loss and tinnitus.

Further, as the grant of service connection for hearing loss 
and tinnitus was dependent on the award of service connection 
for Meniere's disease, the effective date of the award of 
hearing loss and tinnitus cannot precede the effective date 
of the grant of service connection for Meniere's disease, 
that is, January 4, 2000.  

As indicated above, in the absence of a pending service 
connection claim prior to January 4, 2000, there is no 
factual or legal basis for assigning an effective date for 
Meniere's disease with hearing loss and tinnitus prior to 
January 4, 2000.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).  





II. Higher Rating

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Under Diagnostic Code 6205 for Meniere's syndrome, a 30 
percent rating is warranted where there is hearing impairment 
with vertigo less than once a month, with or without 
tinnitus.  A 60 percent rating is warranted where there is 
hearing impairment with attacks of vertigo and cerebellar 
gait occurring from one to four times a month, with or 
without tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6205.  
The Note to Code 6205 provides that Meniere's syndrome may be 
rated either under these criteria or by separately evaluating 
vertigo (as a peripheral vestibular disorder), hearing 
impairment, and tinnitus, whichever method results in a 
higher overall evaluation.  However, an evaluation for 
hearing impairment, tinnitus, or vertigo may not be combined 
with an evaluation under Diagnostic Code 6205.  

For peripheral vestibular disorders, under 38 C.F.R. § 4.87, 
Diagnostic Code 6204, a 10 percent rating is assigned when 
there is occasional dizziness, and a maximum 30 percent 
rating is assigned for dizziness and occasional staggering.  
The Note to Code 6204 states that objective findings 
supporting the diagnosis of vestibular disequilibrium are 
required before a compensable evaluation can be assigned 
under this Code.   

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the Rating Schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86.  
Under 38 C.F.R. § 4.86, for exceptional patterns of hearing 
impairment, when puretone threshold at 1,000, 2,000, 3,000, 
and 4,000 Hertz is 55 decibels or more, or when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  

Disability ratings for hearing impairment are derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
An examination for hearing impairment for VA purposes must be 
conducted by a state- licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  38 C.F.R.§ 4.85(a).  

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 
6260, which was revised effective June 13, 2003, to clarify 
existing VA practice that only a single, maximum 10 percent 
evaluation is assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  38 
C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2006).  

Analysis

The veteran's service-connected Meniere's disease with 
hearing loss and tinnitus has been evaluated as 30 percent 
disabling under 38 C.F.R. § 4.87, Diagnostic Code 6205, for 
Meniere's disease, ever since the effective date of service 
connection in January 2000.  

In reviewing the record, the objective evidence does not show 
that the veteran meets the criteria for a higher rating under 
Code 6205.  Although hearing impairment and episodes of 
vertigo have been shown, there is no objective evidence to 
demonstrate that the veteran has a cerebellar gait, and the 
veteran has not contended or complained of such.  VA records 
show that the veteran had a normal gait in May 2002 as well 
as in February 2004 when he complained of worsening vertigo.  
In fact, at times when he was seen for exacerbations of 
Meniere's disease in October 2000, December 2003, and 
February 2004, the veteran usually complained that his 
vertigo symptoms had increased in severity, but there was no 
mention of gait problems.  At the time of an October 2000 VA 
ear examination, there was a normal station and gait, and no 
imbalance was perceived.  At the time of a January 2005 VA 
ear examination, he was without impaired balance.  Therefore, 
a rating higher than 30 percent under the criteria of Code 
6205 is not warranted.  

Furthermore, a higher rating would not result if the 
veteran's Meniere's disease was rated, according to the Note 
to Code 6205, by separating evaluating vertigo (as a 
peripheral vestibular disorder), hearing impairment, and 
tinnitus.  

First, under the criteria for evaluating peripheral 
vestibular disorders, the veteran's disease is most 
appropriately rated as 10 percent disabling for occasional 
dizziness, because there is no objective evidence that he 
meets the criterion of "occasional staggering" for a higher 
rating under Code 6204.  While the private and VA reports 
indicate complaints of dizziness, episodic vertigo, and 
nausea, there is no medical finding that the veteran's 
disease is productive of occasional staggering as well.  And 
the veteran has not complained of staggering in relation to 
Meniere's disease.  Rather, as discussed previously regarding 
the absence of a cerebellar gait, the medical records 
demonstrate that the veteran's gait and balance were without 
abnormality.  On a February 2004 VA outpatient record, the 
veteran reported that during a severe episode of vertigo, he 
fell and sustained a facial laceration and abrasion.  As 
there are no other reports of such occurrences, it cannot be 
said that he has occasional staggering due to his Meniere's 
disease.  

Second, under the criteria for evaluating hearing impairment, 
the veteran's disease is most appropriately rated as 
noncompensable.  The veteran has undergone private and VA 
audiologic examinations, to include those in March 2000, 
October 2000, March 2004, and July 2004.  The VA audiometric 
testing conducted in October 2000, for example, revealed the 
following puretone thresholds, in decibels, at 1000, 2000, 
3000, and 4000 Hertz:  50, 50, 50, and 50, for an average of 
50 in the right ear; and 55, 55, 55, and 55, for an average 
of 55 in the left ear.  Speech recognition (per Maryland CNC) 
was 94 percent in both ears.  Such findings reflect level I 
auditory acuity in the right ear and level I auditory acuity 
in the left ear, under 38 C.F.R. § 4.85, Table VI.  These 
numeric designations in combination correspond to a zero 
percent, or noncompensable, rating under Table VII, 
Diagnostic Code 6100.  

The October 2000 VA audiometric findings do show an 
exceptional pattern of hearing impairment with regard to the 
left ear only under 38 C.F.R. § 4.86, that is, puretone 
threshold at 1000, 2000, 3000, and 4000 Hertz of 55 decibels 
or more.  Given this pattern, the auditory acuity level may 
be obtained from either Table VI or Table VIa, whichever 
results in the higher numeral, with each ear evaluated 
separately.  With a pure tone threshold average of 55 for the 
left ear, this would reflect level III auditory acuity in the 
left ear, under 38 C.F.R. § 4.85, Table VIa.  Nevertheless, 
with level III in the left ear and level I in the right ear, 
these numeric designations in combination still correspond to 
a zero percent, or noncompensable, rating under Table VII, 
Diagnostic Code 6100.  

The clinical findings of the other audiological examinations 
received in connection with this appeal, while not discussed 
in detail here, demonstrate findings that are no worse than 
those of the October 2000 audiological evaluation.  In fact, 
there are no examinations that demonstrate findings to afford 
the veteran a compensable evaluation under 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100.  

Third, under the criteria for evaluating tinnitus, the 
veteran's disease is most appropriately rated as 10 percent 
for recurrent tinnitus.  The medical evidence, to include the 
VA audiological examinations in 2000 and 2004 and various VA 
outpatient records, indicates that the veteran reported 
frequent or constant tinnitus, especially with episodes of 
vertigo.  

As noted by the veteran's private physician in statements 
dated in May 2000 and January 2001, the complaints of 
bilateral tinnitus are symptomatic of Meniere's disease.  
There is no rating higher than 10 percent for tinnitus.  

In separately evaluating vertigo (as a peripheral vestibular 
disorder) with a 10 percent rating, hearing impairment with a 
noncompensable rating, and tinnitus with a 10 percent rating, 
according to the Note to Code 6205, the veteran would not 
receive a rating higher than 30 percent for Meniere's 
disease.  

As this is an initial rating case, consideration has been 
given to "staged ratings" for Meniere's disease with 
hearing loss and tinnitus over the period of time since 
service connection became effective.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The Board concludes that, from the 
effective date of service connection in January 2000, there 
have been no clinical findings to show that the veteran's 
disability meets the criteria for a higher rating.


ORDER

An effective date earlier than January 4, 2000, for the grant 
of service connection for Meniere's disease with hearing loss 
and tinnitus is denied.  

An initial rating higher than 30 percent for Meniere's 
disease with hearing loss and tinnitus is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


